DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed on 03/21/2022, Claims 2, 5, and 17 have been cancelled, and Claims 1, 3-4, 6-16, and 18-20 are pending.

Response to Arguments
Applicant's arguments filed 03/21/2022 regarding the Vaughan reference have been fully considered and are persuasive. The rejection in view of Vaughan has been withdrawn.
Applicant's arguments filed 03/21/2022 have been fully considered but they are not persuasive. The Examiner notes that the amendments to Claim 1 have changed the scope of the claims. Claim 5 and Claim 2 were both dependent on Claim 1. There was no previous claim which required all the limitations of Claims 1, 2, and 5 at once. Since both Claims 2 and 5 were included in Claim 1, the scope of the claims has been changed and thus a new interpretation of the art has been taken. Claim 1 is now being rejected under the embodiment of Figure 9, and the Examiner is no longer relying on the teachings of the embodiments of Figure 7. Applicants arguments directed to Claim 1 are not persuasive since a new rejection under Cottler has been brought forth in light of the amendments. 
Regarding Claim 16, Applicant’s arguments are not persuasive. Applicant’s amendments have changed the scope of Claim 16. The Examiner notes that in light of the amendments, the Examiner has changed his interpretation of the elongated shaft from being element 110 to being element 103. Under this new interpretation the tactile feedback member is the spring as described in Paragraph 0075 of Cottler. 
As to Applicant’s arguments directed to the dependent claims as being patentable due to their dependency to Claim 1 and 16, the rejection of Claim 1 and 16 is being maintained in light of the teachings of Cottler. Applicant has not separately argued the patentability of the dependent claims. Thus, the dependent claims are also being rejected.


Allowable Subject Matter
Claims 19-20 are allowed.
The closest prior art of record, Vaughan and Cottler, fail to disclose the limitation “the at least one cutting tool is extendable from the hollow extended shaft to seal the hollow extended shaft and wherein the at least one cutting tool is retractable into the extended shaft create a fluid conduit through the hollow extended shaft”


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 6-16, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cottler (US PGPub 2008/0051804).
Regarding Claim 1, Cottler teaches a myringotomy device (Figures 10-17; Paragraph 0058), comprising: 
a housing (102; Figure 9); 
an elongated shaft (103) having a proximal portion (closest to user) and a distal portion (furthest from user), the elongated shaft (103) extending from the housing (102; Figure 9; Paragraph 0070), the elongated shaft (103) being configured to hold an ear tube (140) at the distal portion (Paragraph 0070); 
a cutting tool (61; blade; Paragraph 0068) located inside the elongated shaft (103) at the end of the distal portion of the elongated shaft (see Paragraph 0068); and 
a tube (110) mounted on the elongated shaft (103) and configured to push the ear tube (140; Paragraph 0070)
a controller (152; Figure 9) located on the housing (102), the controller configured to actuate the tube (110) (Paragraph 0071).
Wherein the tube (110) is configured to retract toward a proximal portion of the elongated shaft (103) when the ear tube is held by the elongated shaft (103), and wherein the tube (110) is configured to advance toward the distal portion of the elongated shaft when the ear tube (140) is pushed (Paragraph 0071).
Regarding Claim 3, Cottler teaches the myringotomy device of claim 1, wherein the cutting tool (62) is a blade (60) (Figure 8A; Paragraph 0091).
Regarding Claim 4, Cottler teaches the myringotomy device of claim 1, wherein the cutting tool (61/60) is configured to extend beyond the distal portion of the elongated shaft (10; Figure 8a; Paragraph 0091).
Regarding Claim 6, Cottler teaches the myringotomy device of claim 1, further comprising a spring coupled to the controller (slider; see Paragraph 0075), the spring (Paragraph 0075) being configured to indicate an amount of force back to a user as feedback to determine a distance from the ear tube to the distal end of the elongated shaft. [the Examiner notes that the spring returns the slider and pusher to the original position, and thus the extension of the spring would be sufficient to indicate an amount of force back to the user as feedback; Applicant has not further defined structure of the claimed spring such that it overcomes the art].
Regarding Claim 7, Cottler teaches the myringotomy device of claim 1, wherein the elongated shaft comprises a hollow tube (103) operable as a fluid conduit (Paragraph 0077).
Regarding Claim 8, Cottler teaches the myringotomy device of claim 7, wherein the hollow tube (103) comprises one or more of a suction tool, an irrigation tool, and a viewing tool (Paragraph 0077).
Regarding Claim 9, Cottler teaches the myringotomy device of Claim 1, wherein the cutting tool further comprises a solid rod extending at least partially through the elongated shaft (103) (see Figure 8A; Paragraph 0076).
Regarding Claim 10, Cottler teaches the myringotomy tool of Claim 1, wherein the elongated shaft (10s) has a bend between the proximal portion and the distal portion (Figure 9)
Regarding Claim 11, Cottler teaches the myringotomy device of claim 1, further comprising a knob (152) on the housing (102; Figure 9), the knob (152) being cooperably coupled to the elongated shaft (103; Paragraph 0071); wherein the knob (152) is configured to rotate the elongated shaft when turned (if the knob 152 is rotated with the entire device, the elongated shaft would rotate with it; Applicant has not defined that the knob is rotated relative to the housing).
Regarding Claim 12, Cottler teaches the myringotomy device of claim 1, further comprising a viewing tool coupled to the housing (Paragraph 0079; see Figures 9-10 elements 106 and 107).
Regarding Claim 13, Cottler teaches the myringotomy device of claim 12, the viewing tool comprising a camera, a processor, and a display (Paragraph 0074).
Regarding Claim 14, Cottler teaches the myringotomy device of claim 12, an illumination tool (106; Figure 10; Paragraph 0074)
Regarding Claim 15, Cottler teaches the myringotomy device of Claim 12, further comprising a speculum (0074).
Regarding Claim 16, Cottler teaches a myringotomy device, comprising: 
a housing (102; Figure 9); 
an elongated shaft (103) extending from the housing (102; Figure 9); 
a cutting tool (61/60) extendable from the elongated shaft (103; Figure 8A), the cutting tool comprising a blade (60; Figure 8A; Paragraph 0076); 
an ear tube (140; Figure 3A and Figure 9) held on the outside of the elongated shaft (103) at a chamber position that is a distance from a distal end of the elongated tube (103; Figure 9); and 
a movable tube (110;  Figure 9) configured to push or carry the ear tube (140) over the elongated shaft (103) to the distal end of the elongated shaft (103) (Paragraph 0074-0075), the movable tube (110) actuatable via a trigger (152) on the housing (102); and 
a tactile feedback member (spring) coupled to the trigger (152; Paragraph 0075), the tactile feedback member configured to indicate an amount of force back to a user as feedback to determine a distance from the ear tube to the distal end of the elongated tube [the Examiner notes that the spring returns the slider and pusher to the original position, and thus the extension of the spring would be sufficient to indicate an amount of force back to the user as feedback; Applicant has not further defined structure of the claimed tactile feedback member such that it overcomes the art)
Regarding Claim 18, Cottler teaches the myringotomy device of Claim 16, wherein the tactile feedback member comprises a spring (Paragraph 0075)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED G GABR/Examiner, Art Unit 3771